

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A 10.19


CONSULTING SERVICES AGREEMENT




This Consulting Services Agreement ("Agreement”) is entered into and made
effective as of June 1, 2011 by and between Robert H. Young ("Consultant"),and
Central Vermont Public Service Corporation (the "Company"), a Vermont
corporation with principal offices at 77 Grove Street, Rutland, Vermont 05701.


RECITALS


WHEREAS, Consultant has extensive experience in the electric utility industry
and a unique understanding of the issues confronting the Company based on his
many years of service to the Company.


WHEREAS, the Company wishes to ensure the continued availability of Consultant's
advice and counsel on various matters;


NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, Company and Consultant agree as
follows:


ARTICLE ONE - SCOPE OF SERVICE


1.1
Consultant shall assist the Company with any consulting services mutually agreed
to between the consultant and the CEO.



ARTICLE TWO - RIGHTS IN WORK PRODUCT


2.1
It is understood and agreed that the services to be performed by Consultant, in
conjunction with Company personnel or otherwise, shall be considered "work made
for hire" and the ownership rights to the work product so produced shall be and
remain with the Company.



ARTICLE THREE – CONFIDENTIALITY AND NON-COMPETE


3.1
Consultant will keep confidential all information, whether marked "Confidential"
or not, obtained by Consultant in the course of his work for the Company or his
prior employment with the Company.



3.2
Consultant shall not be required to keep confidential any data which is or
becomes publicly available, is independently developed by Consultant outside the
scope of this Agreement, or is rightfully obtained from third parties.


 
 
Page 1 of 4

--------------------------------------------------------------------------------

 



3.3  
Consultant is not to divulge to third parties, without the prior written consent
of the Company any information furnished to it by the Company or its clients in
connection with performance under this Agreement.
 

3.4  
Consultant shall not during the term of this Agreement in any manner, directly
or indirectly, through any person or entity, (i) engage in or be engaged in, or
assist any other person or entity in any business being conducted by Company or
its subsidiaries, or (ii) engage in or be engaged in assisting any entity in the
regulation or oversight of the Company or its subsidiaries.



ARTICLE FOUR - TERM


4.1
The term of this Agreement shall begin June 1, 2011 and shall run through May
31, 2012.



ARTICLE FIVE - CHARGES AND PAYMENTS


5.1
Company shall pay Consultant $20,000.00 per month for services during the term
of this Agreement.  Each payment will be made no later than the last day of each
month for service during the term of this Agreement.



5.2
The fee for services shall be paid regardless of the hours actually worked by
Consultant during the term.



5.3
Company shall reimburse Consultant for all reasonable expenses incurred in the
course of his work for the Company, including travel, meals, lodging, and other
related expenses



5.4
Consultant shall bill Company monthly for expenses. Consultant shall provide
support for expenses submitted to Company.



5.5
Consultant is an independent contractor and shall be responsible for payment of
all social security, state and federal taxes in conjunction with work for the
Company and agrees to hold the Company harmless from any and all liability
relating thereto.



ARTICLE SIX - GENERAL PROVISIONS


6.1
This Agreement shall be governed by and construed in accordance with the laws of
the State of Vermont.



6.2  
This Agreement sets forth the entire agreement between the Parties with


 
 
Page 2 of 4

--------------------------------------------------------------------------------

 



respect to the subject matter hereof, and supersedes all oral or written
representations, warranties, agreements, or other inducements relating to this
Agreement.


6.3
No provision of this Agreement may be waived, modified, or superseded except by
written instrument signed by duly authorized representatives of both Parties.



6.4
This Agreement may be amended with and only with the written mutual consent of
the Parties hereto. This Agreement represents and incorporates the entire
understanding between the Parties with respect to rights and
obligations.  Consultant may not assign this Agreement or subcontract to others
the performance of any services under this Agreement.



6.5
Consultant shall exercise care, skill, diligence, and professionalism normally
associated with performance of services as set forth in this Agreement. The
Consultant shall conduct himself in accordance with the highest standards of
good faith and loyalty.



6.6
Any debts, obligations, liabilities accrued hereunder between the Parties hereto
shall survive the termination of this Agreement.



6.7
The Parties' obligations not to disclose any materials or confidential
information to any third party in any form shall survive termination of this
Agreement.



6.8
Should any clause, sentence, or paragraph of this Agreement be judicially
declared invalid, unenforceable or void, such decision shall not have the effect
of invalidating or voiding the remainder of this Agreement, and the Parties
hereto agree that the part or parts of this Agreement so held to be invalid,
unenforceable, or void shall be deemed to have been stricken and the remainder
shall have the same force and effect as if said part or parts had never been
included herein.



6.9
The Parties understand and agree that time is of the essence of this Agreement.
Accordingly, the Parties shall fulfill their obligations under this Agreement in
a diligent and punctual manner. Any failure to require a diligent and punctual
fulfillment by either Party shall not constitute waiver of that Party's rights
to fulfillment of such obligations.



6.10
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.  This Agreement may be executed and delivered by facsimile or
via electronic mail in portable digital format ( PDF ) and upon such delivery
the facsimile or PDF signature will be deemed to have the same effect


 
 
Page 3 of 4

--------------------------------------------------------------------------------

 



 
as if the original signature had been delivered to the other party.





DATED at the City of Rutland, County of Rutland, State of Vermont this 19th day
of April, 2011.




   /s/ Robert H. Young                                
Robert H. Young






DATED at the City of Rutland, County of Rutland, State of Vermont this 19th day
of April, 2011.


CENTRAL VERMONT PUBLIC
  SERVICE CORPORATION




   /s/ Lawrence J. Reilly                             
Lawrence J. Reilly, President and
Chief Executive Officer

 
 
Page 4 of 4

--------------------------------------------------------------------------------

 
